 In the MatterOf SCHARFF KOKEN'MANUFACTURING COMPANYandAMERICANFEDERATION OF LABORandSCHARFF-KoKEN EMPLOYEESrREPRESENTATIONASSOCIATION,PARTY TO THE CONTRACYICase No. C-188.-Decided March 26, 1941Jurisdiction:corrugated paper box manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. L. N. D. Wells,Jr.,.for the Board.Mr. Joseph A. Lennon,for the respondent.Mr. Fred Olds,for the A. F. of L.Mr. Harry BauerandMr. Henry Christman,for the Association.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the- AmericanFederation of Labor, herein called the A. F. of L., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issuedits complaint dated February 4, 1941, against Scharff Koken Manu-facturing Company, herein called the respondent, alleging that it hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449,'herein calledthe Act.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent, the A. F. of L. and upon Scharff-Koken Employees' Representation Association, herein called theAssociation.The complaint alleged in substance that the respondent had dom-inated and interfered with the formation and administration of theAssociation and contributed financial and other support to it andinterfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.30 N. L.R. B., No. 87.584 SCHARFF KOKEN MANUFACTURING COMPANY585On February 15, 1941, before any hearing was held, the respond-ent, the A. F. of L., the Association, and counsel for the Board,entered into a stipulation in settlement of the case.The stipula-tion provides as follows:It is hereby stipulated and agreed by and between Scharff,Koken Manufacturing Company hereinafter sometimes calledrespondent, the American Federation of Labor, hereinaftersometimes called the union, Scharff-Koken Employees' Repre-sentationAssociation, hereinafter sometimes called the associ-ation, and L. N. D. Wells, Jr., Regional Attorney for theFourteenth Region of the National Labor Relations Board,as follows :ICharges and amended charges were filed by the union with theRegional Director for the Fourteenth Region of the National1Labor,.Relations Board, alleging that respondent had violatedSection 8, subsections (1) and (2) of the National Labor Rela-tions Act.Thereafter on February 4, 1941, the National LaborRelations Board through the Regional Director for the Four-teenth Region duly issued its Complaint and Notice of Hearing,alleging that respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaningof Section 8, subsections (1) and (2) and Section 2, subsec-tions (6) and (7) of the National Labor Relations Act, 49Stat. 449.The amended charges and the Complaint, togetherwith the Notice of Hearing and copies of the Rules and Regu-lations of the National Labor Relations Board-Series 2, as,amended, were duly served upon the respondent, the union, andthe association on February 5, 1941.Neither the respondent northe association filed any. answer to the.Board's complaint; andboth the respondent and the association hereby waive theright to file an answer.kIIBy the waiver of its right to file an answer, and by enteringinto this stipulation, respondent does not admit that it hasin any way violated the National Labor Relations Act or anyof the provisions thereof.IIIThe respondent, Scharff Koken Manufacturing Company, isaMissouri corporation engaged at 7900 Michigan Avenue, St. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouis City, Missouri, in the manufacture, sale, and distributionof fibre and corrugated paper boxes.The respondent, in the course and conduct of its businessas aforesaid, now causes, and continuously has caused at all timesmaterial hereto, a majority of the materials used in the manu-facture, sale, and distribution of its aforementioned products tobe purchased and transported in interstate commerce from andthrough states of the United States other than the state, ofMissouri to its aforementioned plant in St. Louis City, Mis-souri ; and causes and continuously has caused at all times ma-terial hereto a majority of the aforementioned products manu-factured by it to be sold and transported in interstate commercefrom its said plant in St. Louis City, Missouri; to, into, andthrough states of the United States other than the state ofMissouri. -The respondent agrees and admits that it is engaged in inter-state commerce within the meaning of Section 2, subsections (6)and (7) of the National Labor Relations Act, and that it is,therefore, subject to the jurisdiction of the National Labor Re-lations Board.All parties hereto expressly . agree that the National LaborRelations Board may forthwith make jurisdictional findingsbased upon the facts stipulated in this paragraph and that theBoard may find that the above-described operations of the re-spondent constitute a continuous flow of trade, traffic, and com-merce among the several states.IVAll parties hereto agree that the amended charge, Complaint,and Notice of Hearing referred to in Paragraph I above, andthis Stipulation shall constitute the entire record in this causeand that said documents shall become the record herein byfiling with the -Chief Trial Examiner of the National LaborRelations Board at Washington, D. C.VAll parties hereto expressly waive the right to a hearing inthis matter and the making of findings of fact and conclusionsof law by the National Labor Relations Board, and expressly agreeand consent that the National Labor Relations Board may forth-with enter an order providing as follows :-"The respondent, Scharff Koken Manufacturing Company, itsofficers, agents, successors, and assigns shall : SCHARFF KOKEN MANUFACTURING COMPANY5871.Cease and desist from :(a)Questioning its employees concerning their affiliation withtheAmerican Federation of Labor and/or warning its em-ployees to refrain from affiliating with said organization or to'cease affiliation with said organization;(b)Dominating or interfering with the administration ofScharffKoken Mfg. Co. Employees' Representation Plan andScharff-Koken Employees' Representation Association, or theformation, and administration of any other labor organization'of its employees, and from contributing financial or other sup-port to said association or to any other labor organization of itsemployees ;(c)Recognizing Scharff-Koken Employees' RepresentationAssociation as the representative of any of its employees forthe purpose of dealing with the respondent concerning griev-ances,labor disputes, wages, rates of pay, hours of employment,or conditions of work;(d)Giving effect to its contract of August 2, 1940, or anyother contract it may have entered into with Scharff-KokenEmployees' Representation 'Association in respect to rates ofpay, wages, hours of employment, or other conditions of work;and(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightto self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and' to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection..2.Take the following affirmative action to effectuate the pol-icies of the Act :(a)Withdraw all recognition from Scharff-Koken Employ-ees'RepresentationAssociation as' the representative of anyof its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hoursdisestablish Scharff-Koken Employees' Representation Associ-ation as such representative;(b) Immediately post and keep posted for a period of atleast 60 days from the date of posting in conspicuous placesthroughout its St. Louis plant, notices to its employees stat-ing (1) that the respondent will cease and desist in the mannerset forth in paragraphs I (a), (b), (c), (d), and (e) of this Order,(2) that it will take the affirmative action set forthin para-graph2 (a) ofthisOrder, and (3) that the contract of Au- 588DECISIONSOF NATIONALLABOR RELATIONS BOARDgust 2, 1940, or any extensions or renewals thereof with theScharff-Koken, Employees' RepresentationAssociation is voidand of no effect;(c)Notify the Regional Director for the Fourteenth Re-gion in writing within ten (10) days from the date of thisOrder what steps respondent has taken to comply herewith.VIThe parties hereto consent to the entry'by any United States-Circuit Court of Appeals of an enforcement order embodying theterms of the Board's Order agreed to above, and all partieshereby waive further notice of the application for and , theentry of such court order.VIIAll stipulations herein made are subject to the approval of theNational Labor Relations Board, and should the National Labor.Relations Board fail to approve the terms and conditions con-tained herein, this stipulation shall be entirely void and of noeffect, "and the proceedings in this matter shall be in the statusas if no stipulation had been entered into.VIIIThe entire agreement of the parties hereto is contained withinthis stipulation, and there is no other agreement, verbal orwritten, which in any way varies 'or -alters the agreement con-tained herein. ,On February 24, 1941, the Board issued its order approving theabove stipulation, making it a part of the record in the case, andtransferring the proceeding to the Board for the purpose of entryof a decision and order by' the Board pursuant to its provisions ofthe stipulation.Upon the basis of the above stipulation and the. entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTScharff Koken Manufacturing Company is, a Missouri corpora-tion engaged in the manufacture, sale, and distribution of fibre andcorrugated paper boxes at St. Louis, Missouri.The respondentcauses a majority of the material used in the manufacture, sale, and SCHARFF KOKENMANUFACTURING COMPANY589distribution of its products to be purchased and transported ininterstate commerce from and,through States of the United Statesother than the State of Missouri to its plant at St. Louis, Missouri.It ships a majority of its products to points outside the State ofMissouri.The respondent admits that it is engaged. in interstatecommerce within the meaning of the Act.We find that the operations above described constitute a con-tinuous flow of trade, traffic, and commerce among the severalMates.H. THE ORGANIZATIONS INVOLVEDThe American Federation of Labor and Scharff-Koken Employees'Representation Association are labor organizations within the mean-ing of Section 2 (5) of the Act.,ORDER'Upon the basis-of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor, Relations Act, the National Labor Relations Boardhereby orders that the respondent Scharff Koken ManufacturingCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Questioning its employees concerning their affiliation with theAmerican Federation of Labor and/or warning its employees torefrain from affiliating with said organization or to cease affiliationwith said organization;(b)Dominating ror.,interferixig with the administration of ScharffKoken Mfg. Co. Employees' Representation Plan and Scharff-KokenEmployees' Representation Association, or the formation and ad-ministration of any other labor organization of its employees, andfrom contributing financial or other support to said association or toany other labor organization of its employees;(c)Recognizing Scharff Koken Employees' Representation Asso-ciation as the, representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates, of pay, hours, of employment, or conditions ofwork;(d)Giving effect to its contract of August 2, 1940, or, any othercontract it may have entered into with Scharff-Koken Employees'Representation Association in respect to rates of pay, wages, hoursof employment, or other conditions of work; and(e) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, 590DECISIONSOF NATIONALLABOR RELATIONS BOARDto form,. join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Withdraw all -recognition from Scharff-Koken Employees'Representation Association as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of employment, and completely disestablish Scharff-Koken Employees' Representation Association as such representative;(b) Immediately post and keep posted for a period of at least60 days from the date of posting in conspicuous places throughoutitsSt.Louis plant, notices to its employees stating (1) that therespondent will cease and desist in the manner set forth in para-graphs 1 (a), (b), (c), (d), and (e) of this Order, (2) that itwill take the affirmative action set forth in paragraph 2 (a) of thisOrder, and (3) that the contract of August 2, 1940, or any exten-sions or renewals thereof with the Scharff-Koken Employees' Rep-resentation Association is void and of no effect;(c)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order whatsteps respondent has taken to comply herewith.